PER CURIAM.
The appellee concedes failure to perfect constructive service of process and failure to comply with chapter 49 or section 61.-1312, Florida Statutes (1981). The trial court erred in denying the appellant’s motion to dismiss the appellee’s petition for dissolution of marriage. See Gelkop v. Gelkop, 384 So.2d 195 (Fla. 3d DCA 1980); Overholser v. Overstreet, 383 So.2d 953 (Fla. 3d DCA 1980).
Accordingly, the trial court’s non-final order granting temporary custody and tem*1104porary alimony is reversed, and this action is remanded to the trial court for further proceedings.